Citation Nr: 0116874	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-00 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1952 to May 1954.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to service 
connection for hypertension. 

In his January 2000 substantive appeal, the veteran requested 
that he be scheduled for a hearing before a member of the 
Board in Washington, D.C.  However, in June 2001 he stated 
that he no longer wanted to appear for such a hearing.  See 
38 C.F.R. § 20.702(e) (2000).


FINDING OF FACT

Hypertension did not result from disease or injury in 
service.


CONCLUSION OF LAW

The veteran is not entitled to service connection for 
hypertension.  38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran's service medical records are not available and 
are presumed destroyed in a fire at the National Personnel 
Records Center (NPRC) in 1973.  Surgeon General's Office 
records show no treatment for hypertension.

The veteran originally claimed entitlement to service 
connection for hypertension in March 1997.  He stated that he 
was treated for hypertension in May 1954 at Fort Sheridan, 
Illinois.  

In support of his claim, the veteran provided private 
treatment records, including from John A. Bazley, M.D. and 
Watson Clinic, dated from 1984 to 1997.  These records show 
that he was diagnosed as having hypertension as early as 
1984.  On several occasions, the veteran reported having 
hypertension since 1954, but not beginning treatment until 
1976.  In June 1984, Dr. Bazley diagnosed hypertension, 
treated since 1976.

The veteran testified at a personal hearing at the RO in May 
2000.  He stated that he was diagnosed as having hypertension 
at the time of his separation from active service.  The 
examiner that conducted the separation examination reportedly 
wanted to hospitalize the veteran, but he refused.  (Contrary 
to the veteran's previous statement that he had, in fact, 
been hospitalized.  See Statement in Support of Claim, dated 
July 23, 1997).  He first sought treatment for hypertension 
after service in 1955, but he could not recall the doctor's 
name and was unable to get verification from any doctor.  He 
denied receiving any VA treatment.  He stated that he first 
started taking medication for hypertension in 1975.  


II.  Legal analysis

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the Veterans Claims Assistance Act of 
2000, VA's duties have been fulfilled.  

There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to 
be codified at 38 U.S.C. § 5102).  The veteran was notified 
of the information and evidence required to substantiate his 
claim by means of the discussions in the March 1998 rating 
decision, November 1999 statement of the case, and September 
2000 supplemental statement of the case, which provided him 
notice of applicable regulations and the reasons and bases 
for the denial, i.e., that there was no evidence to connect 
his hypertension with military service, as well as at the 
time of his personal hearing in May 2000 and in numerous 
letters from the RO.  See Letters from the RO to the veteran 
dated July 21, 1997, February 2, 1999, April 5, 1999, October 
27, 1999, and January 26, 2000; Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097 (2000) (to be codified at 38 U.S.C. § 5103).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  The RO 
requested the veteran's service medical records from the NPRC 
on several occasions without success.  The NPRC responded, 
most recently in January 2000, that no service medical 
records are available.  It is reasonably certain that these 
records do not exist.  There is no indication of any 
additional records which the RO failed to obtain.  In January 
2000, the veteran stated that he had no medical records other 
than those he already submitted.  See Report of Contact, 
dated January 21, 2000.  At his personal hearing at the RO in 
May 2000, he denied receiving any VA treatment.

The RO has not provided the veteran a VA examination.  
However, in this case an examination is not necessary to make 
a decision on the claim, because there is no reasonable 
possibility that it would aid him in substantiating his 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d)).  A claim for hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2000).  The 
service medical records and treatment records dated within 
the first post-service year are not available.  A diagnosis 
of hypertension during service or to a degree of ten percent 
within the first post-service year cannot be substantiated on 
a lack of records showing blood pressure readings.  While 
there is competent evidence of a current disability, there is 
no indication that it may be associated with the veteran's 
active service or that records may be obtained to 
substantiate the claim.  The Board concludes that no further 
assistance to the veteran is required to comply with the duty 
to assist.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the RO denied the claim 
as not well grounded, there is no prejudice to the veteran in 
considering the claim on the merits as the law and 
regulations to be applied are the same and the veteran has 
been provided ample opportunity to provide argument and 
evidence in support of his claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that in presenting these 
arguments, he has argued the merits of the claim, rather than 
as whether the claim is well grounded.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease    
contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 
(2000); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (2000).  Service connection for hypertension may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  In order to warrant a 10 percent 
evaluation for hypertension, there must be diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
Hypertension means that the diastolic blood pressure is 
predominantly 90mm, or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2098, 2099 (2000) (to be 
codified at 38 U.S.C. § 5107(b)).

The first medical evidence of a diagnosis of hypertension is 
in 1984.  There is, however, no evidence showing that the 
veteran's current hypertension had its onset in service or 
was manifest to a degree of ten percent within a year of 
service.  While the veteran has reported having hypertension 
since 1954, he stated that he was not treated for 
hypertension until 1976. 

The veteran is a lay person, and he is not competent to 
diagnose hypertension.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  While he asserts that he was told in 1954 that 
he had high blood pressure, his recollection, unsupported by 
medical evidence is not competent.  Furthermore, his 
assertion is unsupportable in view of the unavailability of 
treatment records dating from that period.  This is not a 
situation in which the Department has been put on notice of 
the potential availability of relevant treatment records (cf. 
Robinette v. Brown, 8 Vet. App. 69 (1995), because the 
records are unavailable.

There is no competent evidence of record which connects the 
veteran's hypertension to his active duty.  There are no 
medical opinions contained in any of the veteran's post-
service medical records relating his current hypertension to 
his military service.  The veteran's statements are not 
competent in this regard.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for hypertension.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99(2000) (to be codified at 38 U.S.C. 
§ 5107(b)); 38 C.F.R. § 3.102 (2000). 

ORDER

Entitlement to service connection for hypertension is denied.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 


